MEMORANDUM **
Helen Gaidene Oglesbee, Carol Jean Rodriguez and Richelle Ann Hendrix appeal pro se the district court’s order dismissing their claims as a Fed.R.Civ.P. 41(b) sanction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion dismissals for failure to comply with an order requiring amendment of a complaint, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
Dismissal was proper because appellants’ amended complaint failed to comply with the district court’s previous order requiring amendment pursuant to Fed. R.Civ.P. 8 and 10. See McHenry, 84 F.3d at 1178-79. The district court, therefore, did not abuse its discretion. See Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir.1999).
Appellants’ “Motion to Request Dismissal of Fluor Corporation-Fluor Hanford, Inc. from this Litigation” and “Motion to Compel Rockwell, Westinghouse, General Electric, and E.I. Dupont to Defend Against Plaintiffs’ Injury Complaints” are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.